Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 23, 2022

                                      No. 04-21-00009-CV

                                        Ernest BUSTOS,
                                           Appellant

                                                v.

                             ENCINO PARK HOMEOWNERS,
                                      Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-18828
                           Honorable Larry Noll, Judge Presiding


                                         ORDER

        Appellant’s reply brief was due on March 1, 2022. See TEX. R. APP. P. 38.6(c). Before
the due date, Appellant filed an unopposed motion for a twenty-day extension of time to file the
reply brief, and on March 21, 2011, Appellant filed the reply brief.
       Appellant’s motion is granted; the reply brief is deemed timely filed. See id. R. 38.6(d).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of March, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court